Case 2:21-cv-03987-JMA-AKT Document 6 Filed 07/23/21 Page 1 of 2 PageID #: 19



UNITED STATES DISTRICT COURT                                            For Online Publication Only
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
TSHOMBE ANTHONY, 2021000805,

                                   Plaintiff,
                                                                        ORDER
                 -against-                                              21-CV-03987(JMA)(AKT)
                                                                                          FILED
CORPORAL GULIKSEN, CORRECTIONS OFFICER                                                    CLERK
VANHARREN, CORRECTIONS OFFICER JHON DOE,                                       2:17 pm, Jul 23, 2021
NURSE JHON DOE, SERGEANT JHON DOE,
                                                                                  U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT OF NEW YORK
                                    Defendants.                                   LONG ISLAND OFFICE
--------------------------------------------------------------------X
AZRACK, United States District Judge:

        On July 14, 2021, incarcerated pro se plaintiff Tshombe Anthony (“plaintiff”) commenced

this action against Corporal Guliksen, Corrections Officer Vanharren, and three unnamed

individuals alleged to be a corrections officer, a nurse, and a sergeant at the Nassau County

Correctional Center (collectively, “defendants”) pursuant to 42 U.S.C. § 1983 (“Section 1983”)

alleging a deprivation of his constitutional rights. Accompanying the complaint is an application

to proceed in forma pauperis.

        Upon review of the declarations accompanying plaintiff’s application to proceed in forma

pauperis, the Court finds that plaintiff’s financial status qualifies him to commence this action

without prepayment of the filing fee. See 28 U.S.C. § 1915(a)(1). Accordingly, the Court grants

plaintiff’s application to proceed in forma pauperis and orders service of the summonses and

complaint upon the defendants by the United States Marshal Service (“USMS”). However, the

USMS will not be able to serve the unidentified defendants without more information.

        Pursuant to Valentin v. Dinkins, 121 F.3d 72, 75-76 (2d Cir. 1997) (per curiam), the Nassau

County attorney is requested to assist with identifying the unnamed defendants who are alleged to

                                                        1
Case 2:21-cv-03987-JMA-AKT Document 6 Filed 07/23/21 Page 2 of 2 PageID #: 20



be employed as corrections officer, a sergeant, and a nurse working at the Nassau County

Correctional Center as is alleged in the complaint.   Accordingly, the Clerk of the Court shall serve

a copy of the complaint, together with this order, on the Nassau County Attorney.         The Nassau

County Attorney’s Office is requested to attempt to ascertain the full names of the unidentified

defendants and to provide their names and the address(es) where such defendants can be served to

the Court and to plaintiff within thirty (30) days of the date that this Order is served upon it.

       The Nassau County Attorney need not undertake to defend or indemnify these individuals

at this juncture.   This Order merely provides a means by which the plaintiff may name and

properly serve the defendants as instructed by the Second Circuit in Valentin.              Once the

information is provided to the Court by the Nassau County Attorney’s Office, plaintiff’s complaint

shall be deemed amended to reflect the full names of the unnamed defendants, a summons shall

be issued to each defendant, and the USMS shall effect service.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

       The Clerk of Court shall mail a copy of this Order to the plaintiff at his last known address.



SO ORDERED.                                                 _____/s/ (JMA)___________________
                                                            JOAN M. AZRACK
Dated: July 23, 2021                                        UNITED STATES DISTRICT JUDGE
       Central Islip, New York




                                                  2
